Title: From George Washington to Lord Dunmore, 11 February 1774
From: Washington, George
To: Dunmore, John Murray, fourth earl of

 

My Lord,
Mount Vernon Feby 11th 1774

Application’s for Certificates, under particular circumstances obliges me to give your Lordship more trouble than I could wish to do in reciting matters specially. This is the case at present in respect to Messrs Valentine Crawford and Hugh Stephenson; the first of whom serv’d as Waggon Master for sevl years, and sometimes had the care of his Majesty’s Stores on the Southern department committed to his charge, in conducting of which he gave general Satisfaction and for his trouble receivd Ten shillings pr Day. The other, Mr Hugh Stephenson, Commanded a Company of Volunteers in the year 1764, wch he rais’d without any expence to the Country and behav’d much to the satisfaction of Colo. Bouquet who thought himself under great obligation to his Services, & his Majesty’s Interest greatly promoted by the activity & good behaviour of that Company. Under these Circumstances My Lord, they respectively address your Lordship for his Majestys Bounty of Lands—I have thought it a piece of justice due them, to offer this testimony of their pretensions; that your Lordship may be enabled to determine the equity of their Claims.
I take the liberty of congratulating your Lordship upon the safe arrival of Lady Dunmore, & the rest of your Right Honble Family at New York, & to make a tender of my Carriage, Horses, & best Services, in case her Ladiship should travel by Land when the Roads & Weather will permit, being with the greatest respect My Lord Yr Lordship’s Most Obed. H. Servt

Go: Washington

